Finch, J.
(dissenting). I vote to grant judgment to the plaintiff. Where, as here, the plaintiff with due diligence gave immediate notice to the broker and the latter inadvertently forwarded the notice to the company which had previously written the insurance, instead of the defendant, the latter cannot plead such inadvertent *111default to avoid its obligation to the plaintiff in the absence of any change of position or prejudice. It is a well-established principle that where a loss has occurred under a policy of insurance and a right to payment accrues, provisions of the policy relating to requirements after the loss must be construed liberally with a view to avoiding, if possible, an excusable forfeiture. (Greenwich Bank v. Hartford Fire Ins. Co., 250 N. Y. 116, 130.) In the foregoing case, where there was a delay of twelve days and the position of no one was shown to have been changed to their prejudice, Judge Crane, writing for a unanimous court, said: “ The position of no one was changed in the meantime. * * * What reason is there for placing a narrow and strict construction upon the words ‘ immediate notice of loss? ’ When we consider that this is not made one of the conditions which voids the policy, but is linked up to those provisions relating to requirements after the loss, we should give this policy a reasonable interpretation, and a fairly liberal construction. Such is the law. A liberal construction always obtains with reference to the procedure after loss. (Me Nally v. P. Ins. Co., 137 N. Y. 389, p. 398; Paltrovitch v. P. Ins. Co., 143 N. Y. 73, 77; Sergent v. Liverpool & L. & Globe Ins. Co., 155 N. Y. 349; Glaser v. Home Ins. Co., 190 N. Y. 6, 11; Matthews v. American Central Ins. Co., 154 N. Y. 449, 457.)
“ The fire occurred; there is no fraud; the loss has been sustained; the policies covered the loss, and this point relates to those things which must be done by the insured in connection with the remedy. He must give immediate notice of the loss, which we have held repeatedly means notice within a reasonable time. * * * ”
In the case at bar, as soon as the mistake was discovered, and within a period of twenty-six days, the defendant was advised of the loss. There is no claim of change of position or prejudice by the delay. This is not a case of deliberate default. If such were the case, relief would not be afforded by the courts, as in the case of Haas Tobacco Co. v. American Fidelity Co. (226 N. Y. 343). Here the plaintiff having shown a reasonable excuse for the delay in the giving of notice to defendant and the latter not having changed its position or been prejudiced, the plaintiff is entitled to judgment in accordance with the submission.
Judgment directed for the defendant, with costs. Settle order on notice.